{¶ 14} I respectfully dissent. I would affirm Jones's 2000 conviction.
 {¶ 15} As the majority notes, Jones was indicted for drug possession with major-drug-offender specification and possession of criminal tools (a Chevy Tahoe) based on his participation in an attempted controlled delivery of approximately one kilo of cocaine. He pleaded guilty to preparation of drugs for sale, a fourth-degree felony. His original charge was a first-degree felony, and with the assistance of his counsel, he plea-bargained to that felony, eliminating the major-drug-offender specification and mandatory prison sentence. Jones received "probation," which he violated, and was sent to prison in September 2000 to serve 17 months.
 {¶ 16} The record shows that Jones filed two pro se motions in November 2000 seeking jail-time credit and judicial release. He set forth the dates he spent in the county jail, totalling 179 days. He never raised any objection to his plea until the instant delayed appeal in 2008.
 {¶ 17} Jones relies on State v. Mancini
(Jan. 7, 1993), Cuyahoga App. No. 63892, 1993 WL 4721, in which this court followed a three-part test set forth in State v.Fletchinger (1977), 51 Ohio App.2d 73, 5 O.O.3d 186,366 N.E.2d 300. Fletchinger held that the acceptance of a guilty plea violates due process when the following three conditions are met: (1) the defendant pleads to an offense that is not a lesser included offense of the charged crime; (2) there is a failure to explain the additional elements of the offense to which the defendant will plead; *Page 52 
and (3) under the facts of the indictment, the defendant could not have committed nor been convicted of the offense.
 {¶ 18} In Mancini, we found that the third prong had not been met because the facts of the indictment (for aggravated robbery) placed the defendant on notice of the "force" or "threat of force" element of robbery since one causes physical harm through the use of force. Mancini's indictment contained three violence specifications alleging physical harm and threat of physical harm. Given the language of the violence specifications in the original indictment, we found that Mancini could have committed and could have been convicted of the robbery offense. Therefore, we upheld his robbery conviction.
 {¶ 19} Likewise, in the instant case, Jones's original indictment included a major-drug-offender specification, alleging that he obtained over 1,000 grams of cocaine, and a charge for possessing criminal tools, i.e., that he had under his control a 1993 Chevrolet Tahoe with purpose to use it criminally. Since preparation of drugs for sale includes the element of transporting drugs, Jones has failed to meet the third prong of Fletchinger. He could have been convicted of preparation of drugs for sale based on the facts of the indictment. Therefore, I would affirm his conviction.
 {¶ 20} Moreover, we recently held that when a defendant voluntarily participates in the amendment of the indictment as part of his plea agreement, he cannot raise the alleged defect as error to attack his conviction. State v.Williams, Cuyahoga App. No. 88737, 2007-Ohio-5073,2007 WL 2793345, discretionary appeal not allowed, 116 Ohio St.3d 1508,2008-Ohio-381, 880 N.E.2d 483. As the Ohio Supreme Court stated in Stacy v. Van Coren (1969), 18 Ohio St.2d 188, 190,47 O.O.2d 397, 248 N.E.2d 603:
  The fact that the return of an indictment to charge one with a crime is a constitutional right does not prevent its waiver. Constitutional rights, as any other rights, may be waived.
 {¶ 21} The Supreme Court was addressing the situation where a defendant is indicted for one crime and, without further action by indictment or information, pleads guilty to a different crime. The court stated:
  The proper procedure in this case would have been either the return of another indictment or for the petitioner to formally waive prosecution by indictment and agree to a prosecution by information. However, the fact that he did not do so but proceeded to plead to a different offense does not void his conviction. The petitioner's actions under the circumstances of this case, in voluntarily entering a plea of guilty while represented by counsel, constituted a waiver of *Page 53 
his constitutional right to indictment or information. Although such procedure may be erroneous it does not affect the validity of his conviction.
Id.
 {¶ 22} Jones, while represented by counsel, voluntarily participated in the amendment of the indictment as part of his plea agreement. He cannot now raise the issue as error to attack his conviction eight years later. "Under the invited-error doctrine, a party will not be permitted to take advantage of an error that he himself invited or induced the trial court to make." State ex rel. Beaver v. Konteh
(1998), 83 Ohio St.3d 519, 700 N.E.2d 1256.
 {¶ 23} Accordingly, I would affirm.